Case 1:17-cv-23362-KMM Document 197 Entered on FLSD Docket 11/16/2020 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                     Case No. 17-cv-23362-KMM

   MAMA JO’S INC.,

           Plaintiff,

   v.

   SPARTA INS. CO., et al.,

         Defendants.
   _________________________________/

                        ORDER ON REPORT AND RECOMMENDATION

           THIS CAUSE came before the Court upon Defendant Sparta Insurance Company’s

   (“Defendant Sparta”) Motions for Costs and Attorneys’ Fees. (“Motions”) (ECF Nos. 148, 157).

   Plaintiff filed Responses in Opposition to the Motions. (ECF Nos. 155, 161). Defendant filed

   Replies. (ECF Nos. 156, 165). The Court referred this matter to the Honorable Chris M. McAliley,

   United States Magistrate Judge, who issued a Report and Recommendation (“R&R”) (ECF No.

   192), recommending that the Motions be granted in part. No objections were filed and the time to

   do so has passed. The matter is now ripe for review. As set forth below, the Court ADOPTS the

   R&R.1

           The Court may accept, reject, or modify, in whole or in part, the findings or

   recommendations made by the magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).




   1
     The Court adopts the R&R with the following alterations: on page sixteen, line one, the citation
   should read, in relevant part, “No. 3:09-cv-13602-J-34JBT”; on page twenty-one, line six, the
   citation should read, in relevant part, “at *2”; and on page twenty-seven, line eight, the citation
   should read, in relevant part, “2017 WL 6406520.”
Case 1:17-cv-23362-KMM Document 197 Entered on FLSD Docket 11/16/2020 Page 2 of 2




           Defendant Sparta seeks an award of costs in the amount of $12,354.81 pursuant to Federal

   Rule of Civil Procedure 54(d), and an award of attorneys’ fees incurred after it made its offer of

   judgment and through entry of summary judgment in its favor under Florida’s offer of judgment

   statute in the amount of $111,146.00. See Fed. R. Civ. P. 54(d); Fla. Stat. § 768.79; (ECF Nos.

   148, 157). As set forth in the R&R, Magistrate Judge McAliley finds that Defendant Sparta is

   entitled to an award of reasonable costs and attorneys’ fees, but that that amounts sought should

   be reduced. R&R at 4. Specifically, Magistrate Judge McAliley recommends that Defendant

   Sparta be awarded $10,877.64 in reasonable costs, and $95,808.50 in reasonable attorneys’ fees,

   for a total amount of $106,686.14. Id. at 28. This Court agrees.

           Accordingly, UPON CONSIDERATION of the Motions, the R&R, the pertinent portions

   of the record, and being otherwise fully advised in the premises, it is ORDERED and ADJUDGED

   that the R&R (ECF No. 192) is hereby ADOPTED. It is further ORDERED that Defendant Sparta

   is entitled to $10,877.64 in costs and $95,808.50 in attorneys’ fees.

                                                                 16th day of November,
           DONE AND ORDERED in Chambers, at Miami, Florida this _____

   2020.



                                                 ____________________________________
                                                 K. MICHAEL MOORE
                                                 CHIEF UNITED STATES DISTRICT JUDGE

   c: All counsel of record




                                                    2
